TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00889-CV


                                    V. C. and R. S., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-16-006773, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant R.S. filed his notice of appeal on December 27, 2017. The appellate

record was complete January 24, 2018, making appellant’s brief due February 13, 2018. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than March 8, 2018. If

the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on February 21, 2018.



Before Chief Justice Rose, Justices Goodwin and Field